UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7982



GEORGE EDWARD WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus

J. R. INGRAM, Special Agent; RON ROGERS,
Special Agent; UNKNOWN OFFICERS AND AGENTS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-94-270-2)


Submitted:   March 21, 1996                 Decided:   April 12, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


George Edward Williams, Jr., Appellant Pro Se. Lindsay Reeves
Davis, Jr., Charles Edward Nichols, NICHOLS, CAFFREY, HILL, EVANS
& MURRELLE, Greensboro, North Carolina; Gill Paul Beck, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his complaint filed under 42 U.S.C. § 1983 (1983) and

Bivens.* We have reviewed the record and the district court's opin-
ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, although we grant leave to pro-

ceed in forma pauperis, we affirm on the reasoning of the district

court. Williams v. Ingram, No. CA-94-270-2 (M.D.N.C. Oct. 11,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2